UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to 333-147349 (Commission file number) CHINA POWER EQUIPMENT, INC. (Exact name of small business issuer as specified in its charter) Maryland 20-5101287 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Room 602, 6/F, Block B, Science & Technology Park of Xi Dian University, No. 168 Kechuang Road, Hi-tech Industrial Development Zone Xi’an, Shaanxi, China 710065 (Address of principal executive offices) 86-29-8831-0282\ 8831-0560 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was Required to submit and post such files).¨ Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of August 12, 2010 there were 19,382,013 shares of common stock outstanding. Table of Contents CHINA POWER EQUIPMENT, INC. Table of Contents Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements F-1 Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 F-1 Consolidated Statements of Operations for the six months ended June 30, 2010 and 2009 (unaudited) F-2 Consolidated Statements of Cash Flows for thesix months ended June 30, 2010 and 2009 (unaudited) F-3 Notes to Consolidated Financial Statements (unaudited) F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 4T. Controls and Procedures 12 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 6. Exhibits 13 SIGNATURES 14 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements China Power Equipment, Inc. Consolidated Balance Sheets June 30, 2010 December 31, 2009 (Unaudited) Assets Current Assets Cash $ $ Accounts receivable, net Advance to suppliers - Inventory, net (Note 3) Prepaid expenses and other receivables Total Current Assets Property, plant and equipment, net (Note 4) Intangible assets, net (Note 5) Long-term investment (Note 6) Deposit on contract rights (Note 7) Deposit for purchase of equipment Prepaid capital lease (Note 9) Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $ Accrued liabilities and other payables Advance from customers Lease payable - current portion (Note 9) Short-term loan (Note 8) Value-added tax payable Income taxes payable (Note 13) Total Current Liabilities Long-term Liabilities Lease payable - non current portion (Note 9) Total Long-term Liabilities Stockholders' Equity Series B convertible preferred stock, $0.001 par value, 5,000,000 shares authorized, 4,166,667 shares issued and outstanding at June 30, 2010 and December 31, 2009 Undesignated preferred stock, $.001 par value, 5,000,000 shares authorized, None issued and outstanding - - Common stock: par value $0.001 per share, 100,000,000 shares authorized; 19,365,013 and 14,908,313 shares issued and outstanding at June 30, 2010 and December 31, 2009 Additional paid in capital Statutory surplus reserve fund (Note 12) Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. F-1 Table of Contents China Power Equipment, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue, net $ Cost of goods sold ) Gross profit Operating expenses: Selling, general and administrative expenses Stock-based compensation - - Total operating expenses Net income from operations Other income (expenses) Gain on investment Other income Other expenses - - ) - Interest income Interest expense - - - ) Total other income Net income before income taxes Income taxes Net income $ Earnings per share - basic $ Earnings per share - diluted $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these financial statements. F-2 Table of Contents China Power Equipment, Inc. Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash: Depreciation and amortization expense Stock-Based Compensation - Provision for impairment of other receivables - Gain on investment ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Advance to suppliers ) Inventory ) ) Prepaid expenses and other receivables ) ) Accounts payable Accrued expenses and other payables ) VAT tax payable Income taxes payable Advance from customers - ) Net cash provided by operating activities Cash Flows from Investing Activities Acquisitions of property, plant and equipment ) ) Addition in construction in progress ) ) Acquisitions of intangible assets - ) Deposit for purchase of equipment ) - Repayment from related parties - Dividend from equity interest subsidiary Net cash (used in) investing activities ) ) Cash Flows from Financing Activities Proceeds from warrant exercise - Net cash provided by financing activities - Effect of exchange rate changes on cash and cash equivalents: Increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information Interest paid in cash $
